Citation Nr: 0624927	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-02 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1978.  He also had approximately one year and 10 months of 
prior active service.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

In May 2004, a videoconference hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.

When the case was last before the Board in September 2004, 
the Board granted reopening of a claim of entitlement to 
service connection for a right knee disability and remanded 
the reopened claim and the two issues currently before the 
Board for additional development.

By rating decision dated in September 2005, the RO granted 
service connection for degenerative joint disease of the 
right knee.  The United States Court of Appeals for the 
Federal Circuit has held that the RO's award of service 
connection for a particular disability constitutes a full 
award of benefits on the appeal initiated by the veteran's 
notice of disagreement on such issue.  Grantham v. Brown, 114 
F.3d 1156, 1159 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).  Therefore, the only issues remaining 
for the Board's consideration are those that are listed on 
the title page of this decision.

The issue of entitlement to a compensable rating for 
hemorrhoids is decided herein while the other matter on 
appeal is addressed in the remand that follows the order 
section of this decision.


The Board notes that the veteran has apparently filed 
additional claims with regard to his service-connected left 
knee.  Those issues are referred to the originating agency 
for appropriate action.


FINDING OF FACT

The veteran's hemorrhoids are mild to moderate; they are not 
large, thrombotic,  irreducible with excessive redundant 
tissue, evidencing frequent occurrences, nor do they cause 
persistent bleeding and secondary anemia or fissures.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that through a December 2004 letter from 
the Tiger Remand Team, after the initial adjudication of the 
claim, he was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  He was also told to submit all pertinent 
medical records in his possession.  He was given ample 
opportunity to respond and submit evidence.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that an 
increased rating for hemorrhoids is not warranted.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to that element of the 
claim was no more than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in September 2005.  There is 
no indication or reason to believe that the ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The report of a January 2001 VA examination notes that the 
veteran had external hemorrhoids.  It was noted that he has 
history of recurrent itching, occasional discomfort, and 
bleeding associated with his hemorrhoids.  

In his May 2001 notice of disagreement, the veteran stated 
that at the time of the January 2001 VA examination, his 
hemorrhoids were not acting up.  He further stated that he 
has experienced bleeding on several occasions and has chronic 
swelling associated with his hemorrhoids.

A November 2002 letter from the veteran's private physician, 
Dr. Kalata, states that the veteran has "bleeding 
hemorrhoids, most likely requiring surgery."

An April 2005 VA exam report notes that the veteran reported 
that he uses tissue paper almost daily to absorb the leakage 
or blood from his hemorrhoids.  The veteran said that he 
experiences bleeding at least once a week.  He currently used 
preparation H once a week.  He has some mild discomfort after 
bowel movements; however, he takes laxatives.  The impression 
was external hemorrhoids with evidence of intermittent 
bleeding and fecal leakage.  There was no evidence of 
fissures and the hemorrhoids were not thrombosed.  The 
veteran was not anemic.

According to a November 2003 VA surgery note, the veteran has 
internal hemorrhoids.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

The veteran's hemorrhoids are currently evaluated under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336, which 
provides that a noncompensable evaluation is warranted for 
mild or moderate hemorrhoids.  A 10 percent rating is 
warranted for large or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent rating is warranted for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  

The veteran claims that he is entitled to a compensable 
rating for hemorrhoids because they cause bleeding at least 
weekly and they are chronically swollen.  

The April 2005 VA examination report notes that the veteran 
complained of hemorrhoidal flare-ups that occur at least 
weekly, for which he uses tissue paper to absorb leakage or 
blood.  The evidence reveals that the bleeding resolves on 
its own without treatment.  The diagnosis was external 
hemorrhoids with evidence of intermittent bleeding and fecal 
leakage.  The examiner stated that there was no evidence of 
fissures and the hemorrhoids were not thrombosed.  In fact, 
the veteran has not complained of large or thrombotic 
hemorrhoids which are irreducible with excessive redundant 
tissue, evidencing frequent occurrences, nor is there any 
objective medical evidence of such.  He has never alleged, 
nor has medical evidence shown, that he has secondary anemia 
from the bleeding, or fissures associated with the 
hemorrhoids.  The November 2003 colonoscopy report lists a 
diagnosis of internal hemorrhoids; but does not note any 
active bleeding internally.  Therefore, the evidence supports 
a conclusion that the veteran's hemorrhoids are mild to 
moderate and warrant a noncompensable evaluation. 

Because the evidence is not approximately balanced with 
regard to this issue, the benefit-of-the-doubt doctrine does 
not apply, and the claim for a compensable rating for 
hemorrhoids must be denied.  


ORDER

Entitlement to a compensable evaluation for hemorrhoids is 
denied.


REMAND

The veteran claims that he is entitled to service connection 
for a psychiatric disability, to include PTSD, because it 
resulted from his active service.  In this regard, the Board 
notes that although the record contains a medical diagnosis 
of PTSD and depression, the nexus opinions regarding the two 
diagnoses were made prior to the receipt of service medical 
records showing that the veteran was treated in service for 
depression.  Therefore, the Board is of the opinion that a 
new VA examination and nexus opinions are needed.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature and etiology of 
any currently present psychiatric 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to each currently 
present psychiatric disability as to 
whether there is a 50 percent or better 
probability that the disability is 
etiologically related to service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


